Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 1 of 51




                     EXHIBIT 5
Ms. Gersh’s Response to Interrogatories
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                  Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 2 of 51



            John Morrison                                    Morris Dees*
            Robert Farris-Olsen                              J. Richard Cohen*
            MORRISON, SHERWOOD,                              David C. Dinielli*
            WILSON, & DEOLA, PLLP                            Jim Knoepp*
            401 N. Last Chance Gulch St.                     SOUTHERN POVERTY LAW CENTER
            Helena, MT 59601                                 400 Washington Avenue
            ph. (406) 442-3261                               Montgomery, AL 36104
            fax (406) 443-7294                               ph. (334) 956-8200
            john@mswdlaw.com                                 fax (334) 956-8481
            rfolsen@mswdlaw.com                              morris.dees@splcenter.org
            Attorneys for Plaintiff Tanya Gersh              richard.cohen@splcenter.org
                                                             david.dinielli@splcenter.org
                                                             jim.knoepp@splcenter.org
                                                             Attorneys for Plaintiff Tanya Gersh
                                                             *Admitted Pro Hac Vice


                                         UNITED STATES DISTRICT COURT
                                             DISTRICT OF MONTANA
                                              MISSOULA DIVISION

            TANYA GERSH,
                                                             Case No.: 9:17-cv-00050-DLC-JCL
                     Plaintiff,

                     vs.                                     PLAINTIFF’S OBJECTIONS AND
                                                             RESPONSES TO DEFENDANT’S
            ANDREW ANGLIN, publisher of                      FIRST SET OF INTERROGATORIES
            the Daily Stormer,

                     Defendant.

                     Pursuant to Rule 33 of the Federal Rules of Civil Procedure and the local

            rules, Plaintiff Tanya Gersh hereby responds and objects to Defendant Andrew

            Anglin’s First Set of Interrogatories as follows:




                                                                                                   Page 1
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                  Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 3 of 51



                                              PRELIMINARY STATEMENT

            1. Plaintiff's investigation and development of all facts and circumstances relating

                 to this action is ongoing. These responses and objections are made without

                 prejudice to, and are not a waiver of, Plaintiff's right to rely on other facts or

                 documents at trial.

            2. By making the accompanying responses and these objections to Defendant’s

                 interrogatories, Plaintiff does not waive, and hereby expressly reserves, her

                 right to assert any and all objections as to the admissibility of such responses

                 into evidence in this action, or in any other proceedings, on any and all grounds

                 including, but not limited to, competency, relevancy, materiality, and privilege.

                 Further, Plaintiff makes the responses and objections herein without in any way

                 implying that she considers the requests or responses thereto to be relevant or

                 material to the subject matter of this action.

            3. Plaintiff expressly reserves the right to supplement, clarify, revise, or correct

                 any or all of the responses and objections herein, and to assert additional

                 objections or privileges, in one or more subsequent supplemental response(s).

                                                 GENERAL OBJECTIONS

            1. Plaintiff objects to each instruction, definition, and interrogatory to the extent

                 that it purports to impose any requirement or discovery obligation greater than




                                                                                                Page 2
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                  Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 4 of 51



                 or different from those under the Federal Rules of Civil Procedure and the

                 applicable Rules and Orders of the Court.

            2. Plaintiff objects to each definition, instruction, and interrogatory, to the extent

                 that it seeks information protected from disclosure by the attorney-client

                 privilege, deliberative process privilege, attorney work product doctrine,

                 spousal privilege, or any other applicable privilege. Should any such disclosure

                 by Plaintiff occur, it is inadvertent and shall not constitute a waiver of any

                 privilege.

            3. Plaintiff objects to each interrogatory to the extent that it seeks information not

                 within the possession, custody, or control of Plaintiff.

            4. Plaintiff objects to each interrogatory to the extent that it seeks information

                 outside of the time period relevant to this action.

            5. Plaintiff objects to Definition number two (“you” or “your”) to the extent that it

                 imposes obligations greater than or different from those under the Federal Rules

                 of Civil Procedure and the applicable Rules and Orders of the Court.

                 Specifically, Plaintiff objects to the extent that Defendant seeks documents

                 from those persons acting, or purporting to act, “with,” “on behalf of,” or “for”

                 any person other than Plaintiff. Plaintiff also objects to the extent that these

                 interrogatories seek information from any person acting “with” Plaintiff.




                                                                                               Page 3
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                  Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 5 of 51



            6. The parties are currently in negotiations with respect to a Protective Order to

                 protect the release of information that would violate the rights of privacy or

                 subject third parties to harassment, abuse or harm.

            7. Plaintiff incorporates by reference every general objection set forth above into

                 each specific response set forth below. A specific response may repeat a general

                 objection for emphasis or some other reason. The failure to include any general

                 objection in any specific response does not waive any general objection to that

                 request. Moreover, Plaintiff does not waive her right to amend her responses.



                PLAINTIFF’S OBJECTIONS AND RESPONSES TO INTERROGATORIES

            INTERROGATORY NO. 1:

                     Please identify Your present employer and any other employers for the past

            ten years, including, but not limited to, stating their name(s), their address(es), the

            date each employment began and ended, Your job duties and approximate annual

            earnings for each position held.

            RESPONSE TO INTERROGATORY NO. 1:

            Plaintiff objects to this interrogatory to the extent that it seeks information

            protected by the rights to privacy founded in the U.S. and Montana Constitutions

            and has redacted accordingly. Plaintiff will provide unredacted information

            subject to a Protective Order.


                                                                                             Page 4
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                  Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 6 of 51



                 1. Self-employed as Wedding Planner, Tanya Gersh Event Design, 121

                     Wisconsin Ave, Whitefish, MT 59937, 1997 to 2014, event planning and

                     coordination. According to Plaintiff’s Social Security Statement, an average

                     of $10,688 per year.

                 2. Self-employed as Real Estate agent with PureWest Real Estate, 401 Baker

                     Avenue, Whitefish, MT 59937, 2014 to present, Real Estate sales. Paid on

                     commission, annual earnings of $156,746.50 (from average of net profit

                     from 2015 and 2016).


            INTERROGATORY NO. 2:

                     Please identify the nature and extent of each injury that You contend You

            suffered as a result of the Incident, and, for each such injury:

                     (a) Identify all persons and/or facilities that provided any medical,

                         psychological, or therapeutic care or treatment for such injury;

                     (b) State the known diagnosis/prognosis for such injury; and

                     (c) State the name, address, policy number, and claim number for any

                         insurance coverage which was/is available for payment of medical

                         expenses relative to the injuries described above and state the amount (if

                         any) of unreimbursed medical expenses incurred by You to date for such

                         injury.

            RESPONSE TO INTERROGATORY NO. 2:

                                                                                            Page 5
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                  Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 7 of 51



                     Plaintiff objects to this interrogatory as compound. It consists of four

            discrete parts, and thus it will be considered four separate interrogatories.

                     (a) Nature and extent of injuries suffered as a result of the Incident,

                         including the diagnosis/prognosis of the injury. Plaintiff objects to this

                         interrogatory to the extent that it seeks information protected by the

                         rights to privacy founded in the U.S. and Montana Constitutions and has

                         redacted accordingly. Plaintiff will provide unredacted information

                         subject to a Protective Order.

                             Plaintiff suffered the following injuries as a result of the Incident:

                         acute right shoulder pain, limiting her ability to move her right arm;

                         reduced activity tolerance due to lower back pain and stress

                         incontinence; attrition and recession in eight teeth due to stress; flare up

                         of eating disorder causing patterns of binge eating, especially when

                         anxious; issues with cholesterol due to weight gain; PTSD, anxiety and

                         major depression, causing frequent panic attacks, depression in mood,

                         nightmares and trouble sleeping.

                     (b) All persons and/or facilities that provided any medical, psychological,

                         or therapeutic care or treatment for such injury. Plaintiff objects to this

                         interrogatory to the extent that it seeks information protected by the

                         rights to privacy founded in the U.S. and Montana Constitutions and has


                                                                                              Page 6
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                  Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 8 of 51



                         redacted accordingly. Plaintiff will provide unredacted information

                         subject to a Protective Order.

                             a. Plaintiff saw Scott Ruta, MSPT, ATC, Cped at Whitefish Therapy

                                 and Sports Center (2006 Hospital Way, Whitefish, MT 59937) for

                                 shoulder pain.

                             b. Plaintiff saw Raymond H. Garth II, DC at Garth Chiropractic, PC

                                 (6475 Highway 93 S, Ste. 17, Whitefish, MT 59937) for shoulder

                                 pain.

                             c. Plaintiff saw Patricia Cole, MD at Professional Therapy

                                 Associates (105 Village Loop Ste A, Kalispell, MT 59901) for

                                 reduced activity tolerance and incontinence due to anxiety.

                             d. Plaintiff saw Mark Colonna, DDS at the Montana Center for

                                 Laser Dentistry (6516 US Highway 93 S, Whitefish, MT 59937)

                                 for tooth attrition and recession.

                             e. Plaintiff saw Dennis Randall Beach, MD at the Alpine Women’s

                                 Center (2002 Hospital Way, Whitefish, MT 59937) for cholesterol

                                 issues due to weight gain.

                             f. Plaintiff saw John N. Kalbfleisch, MD at Glacier Medical

                                 Associates (1111 Baker Avenue, Whitefish, MT 59937) for

                                 anxiety and depression.


                                                                                               Page 7
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                  Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 9 of 51



                             g. Plaintiff saw John Muir, MD at North Valley Behavioral Health

                                 (2004 Hospital Way, Whitefish, MT 59937) for PTSD and major

                                 depression.

                             h. Plaintiff saw Melissa Hartman, LCSW at Hartman Counseling

                                 (100 2nd Street East #209, Whitefish, MT 59937) for depression

                                 and anxiety.

                             i. Plaintiff saw Erin Boedeker, L.Ac. at Stillpoint Acupuncture,

                                 PLLC (244 Spokane Ave. Suite 7, Whitefish, MT 59937) for

                                 PTSD and stress.

                     (c) Name, address, policy number, and claim number for any insurance

                         coverage which was/is available for payment of medical expenses

                         relative to the injuries described above. Plaintiff objects to this

                         interrogatory to the extent that it seeks information protected by the

                         rights to privacy founded in the U.S. and Montana Constitutions and has

                         redacted accordingly. Plaintiff will provide unredacted information

                         subject to a Protective Order.

                             Montana Health Co-Op at PO Box 45180, Salt Lake City Utah (1-

                         855-477-2900). ID number 3920029120.




                                                                                          Page 8
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 10 of 51



                     (d) Amount (if any) of unreimbursed medical expenses incurred by You to

                           date for such injury. Plaintiff is still collecting this information and

                           will supplement in the future as necessary.


            INTERROGATORY NO. 3:

                     Please describe the nature of all medical, psychological, and/or therapeutic

            care and treatment of every condition (other than as already addressed in response

            to the preceding Interrogatory) that You received preceding the Incident until

            today, identifying the name and address of any treating personnel or facility from

            whom medical treatment was sought or received, and stating the nature and extent

            of any residual effects or disabilities from any of the above-described medical

            conditions.

            RESPONSE TO INTERROGATORY NO. 3:

                     Plaintiff objects to this interrogatory as overbroad and disproportionate to

            the needs of the case. Plaintiff will respond to this interrogatory with description

            of any medical, psychological, and/or therapeutic care and treatment received

            since April 18, 2012, and with any relevant care or treatment prior to April 18,

            2012, that is similar or related to the injuries listed in response to Interrogatory

            No. 2.

                     Subject to the foregoing objections, Plaintiff does not have any information

            responsive to this request.

                                                                                             Page 9
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 11 of 51




            INTERROGATORY NO. 4:

                     If You have ever been involved in any other incident or accident (including

            any type of assault, vehicular accident, a trip and fall accident, an altercation, or

            any other incident in which You sustained bodily, mental, and/or emotional

            injuries), please provide a description of the incident or accident, including the

            date and location of the incident or accident and identify each person involved in

            the incident or accident, including Your medical providers, if any, the nature of

            any injuries sustained by You and, if any claims of any nature were made, the

            name and address of the person(s) against whom the claim was made.

            RESPONSE TO INTERROGATORY NO. 4:

                     Plaintiff objects to this interrogatory as compound. It consists of four

            discrete parts, and thus it will be considered four separate interrogatories.

                     (a) Description of any incident or accident, including the date and

                           location, that You have been involved in since April 18, 2012. Plaintiff

                           objects to this interrogatory as overbroad and disproportionate to the

                           needs of the case. Plaintiff will respond to this interrogatory with

                           description of “any other incident or accident” as described above that

                           has occurred since April 18, 2012, and with any relevant incident or

                           accident prior to April 18, 2012, that is similar or related to the injuries

                           listed in response to Interrogatory No. 2. Subject to the foregoing

                                                                                               Page 10
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 12 of 51



                           objection, Plaintiff does not have any information responsive to this

                           request.

                     (b) Description of the nature of any injuries sustained by You during any

                           incident or accident described in Interrogatory No. 4, subsection (a).

                           Plaintiff objects to this interrogatory as overbroad and disproportionate

                           to the needs of the case. Plaintiff will respond to this interrogatory with

                           description of “any other incident or accident” as described in

                           Interrogatory No. 4 that has occurred since April 18, 2012, and with

                           any relevant incident or accident prior to April 18, 2012, that is similar

                           or related to the injuries listed in response to Interrogatory No. 2.

                           Subject to the foregoing objection, Plaintiff does not have any

                           information responsive to this request.

                     (c)    Identify each person involved in the incident or accident, including

                           Your medical providers, if any. Plaintiff objects to this interrogatory as

                           overbroad and disproportionate to the needs of the case. Plaintiff will

                           respond to this interrogatory with description of “any other incident or

                           accident” as described in Interrogatory No. 4 that has occurred since

                           April 18, 2012, and with any relevant incident or accident prior to

                           April 18, 2012, that is similar or related to the injuries listed in




                                                                                              Page 11
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 13 of 51



                           response to Interrogatory No. 2. Subject to the foregoing objection,

                           Plaintiff does not have any information responsive to this request.

                     (d) If any claims of any nature were made, identify the name and address

                           of the person(s) against whom the claim was made. Plaintiff objects to

                           this interrogatory as overbroad and disproportionate to the needs of the

                           case. Plaintiff will respond to this interrogatory with description of

                           “any other incident or accident” as described in Interrogatory No. 4

                           that has occurred since April 18, 2012, and with any relevant incident

                           or accident prior to April 18, 2012, that is similar or related to the

                           injuries listed in response to Interrogatory No. 2. Subject to the

                           foregoing objection, Plaintiff does not have any information responsive

                           to this request.


            INTERROGATORY NO. 5:

                     Please describe the nature and amount of all damages or expenses incurred

            as a result of the Incident.

            RESPONSE TO INTERROGATORY NO. 5:

                     Plaintiff objects to this interrogatory as compound. It consists of two

            discrete parts, and thus it will be considered two separate interrogatories.

                     (a) Describe the nature of all damages or expenses incurred as a result of

                           the Incident. The tortious conduct of Mr. Anglin has led to Plaintiff’s

                                                                                            Page 12
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 14 of 51



                           injuries including, but not limited to: harm to Ms. Gersh’s interests in

                           privacy, Ms. Gersh’s severe mental distress, damages to business

                           reputation, and lost earnings. Plaintiff is also entitled to punitive

                           damages because Mr. Anglin acted with actual malice, as well as

                           general, special, compensatory, consequential, and nominal damages.

                           Plaintiff will seasonably supplement this response as required under

                           the Federal Rules

                     (b) Describe the amount of all damages or expenses incurred as a result of

                           the Incident. The damages are in excess of $75,000, with the exact

                           amount to be decided by the jury. In addition, Plaintiff intends to seek

                           attorney fees, costs, and disbursements, to the extent permitted by law.

                           Plaintiff will seasonably supplement this response as required under

                           the Federal Rules


            INTERROGATORY NO. 6:

                     Please identify every witness You believe may and/or does have knowledge

            regarding the events described in Your Complaint and/or the alleged injuries

            sustained by You in the Incident, including a brief summary of the anticipated

            testimony or knowledge of such witness. If you do not possess the name of a

            witness, please provide other identifying information, including alter ego(s), user

            name(s), handle(s), account name(s), and the media on which such are used.

                                                                                           Page 13
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 15 of 51



            RESPONSE TO INTERROGATORY NO. 6:

                      Plaintiff objects to this Interrogatory to the extent that it requests

            information protected under Article 2, Section 10 of the Montana State

            Constitution. Any personal information regarding a third party will not be turned

            over absent a protective order in order not to infringe on their right to privacy.

                      The following list of individuals is based upon Plaintiff’s present or most

            recent knowledge, information, and belief. Plaintiff will seasonably supplement

            this response as required under the Federal Rules.

                 1.    Tanya Gersh
                       c/o David Dinielli, Esq.
                       Southern Poverty Law Center
                       400 Washington Ave.
                       Montgomery, AL 36104
                       (334) 956-8200

                       Tanya Gersh is the Plaintiff in this case and has knowledge of the events
                       giving rise to this lawsuit, including the form, contents, and effects of the
                       troll storm Defendant Andrew Anglin orchestrated against her.

                 2.    Judah Gersh
                       c/o David Dinielli, Esq.
                       Southern Poverty Law Center
                       400 Washington Ave.
                       Montgomery, AL 36104
                       (334) 956-8200

                       Judah Gersh has knowledge of the events giving rise to this lawsuit,
                       including the form, contents, and effects of the troll storm Defendant
                       Andrew Anglin orchestrated against Ms. Gersh.

                 3.    J. G.
                       c/o David Dinielli, Esq.

                                                                                             Page 14
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 16 of 51



                       Southern Poverty Law Center
                       400 Washington Ave.
                       Montgomery, AL 36104
                       (334) 956-8200

                       J. G. is the minor son of Tanya and Judah Gersh and has knowledge of the
                       events giving rise to this lawsuit, including the form, contents, and effects
                       of the troll storm Defendant Andrew Anglin orchestrated against him and
                       his mother, Ms. Gersh.

                 4.    Dr. Mark Colonna
                       Montana Center for Laser Dentistry
                       6516 Highway 93 South
                       Whitefish, MT 59937
                       (406) 862-1010

                       Dr. Mark Colonna is one of Ms. Gersh’s medical providers. He has
                       knowledge of Ms. Gersh’s injuries and medical treatment.

                 5.    Erin Boedeker
                       244 Spokane Ave., Suite 7
                       Whitefish, MT 59937
                       (406) 260-5806

                       Erin Boedeker is one of Ms. Gersh’s medical providers. She has
                       knowledge of Ms. Gersh’s injuries and medical treatment.

                 6.    Dr. Raymond Garth
                       5476 Highway 93 South, Suite 17
                       Whitefish, MT 59937
                       (406) 862-9100

                       Dr. Raymond Garth is one of Ms. Gersh’s medical providers. He has
                       knowledge of Ms. Gersh’s injuries and medical treatment.

                 7.    Dr. Patricia Cole
                       Bridge Medical Center
                       5938 Highway 93 South
                       Whitefish, MT 59937
                       (406) 863-9300



                                                                                            Page 15
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 17 of 51



                       Dr. Patricia Cole is one of Ms. Gersh’s medical providers. She has
                       knowledge of Ms. Gersh’s injuries and medical treatment.

                 8.    Dr. John Kalbfleisch
                       Glacier Medical Associates
                       1111 Baker Ave.
                       Whitefish, MT 59937
                       (406) 862-2515

                       Dr. John Kalbfleisch is one of Ms. Gersh’s medical providers. He has
                       knowledge of Ms. Gersh’s injuries and medical treatment.

                 9.    Melissa Hartman
                       100 Second St. E. #209
                       Whitefish, MT 59937
                       (406) 260-6706

                       Melissa Hartman is one of Ms. Gersh’s medical providers. She has
                       knowledge of Ms. Gersh’s injuries and medical treatment.

                 10. Scott Ruta
                     Whitefish Therapy & Sport Center
                     2006 Hospital Way
                     Whitefish, MT 59937
                     (406) 862-9378

                       Scott Ruta is one of Ms. Gersh’s medical providers. He has knowledge of
                       Ms. Gersh’s injuries and medical treatment.

                 11. Dr. J. Douglas Muir
                     North Valley Behavioral Health
                     2004 Hospital Way
                     Whitefish, MT 59937
                     (406) 862-1030

                       Dr. J. Douglas Muir is one of Ms. Gersh’s medical providers. He has
                       knowledge of Ms. Gersh’s injuries and medical treatment.

                 12. Michael Viscomi
                     Viscomi, Gersh, Simpson & Joos, PLLP
                     121 Wisconsin Avenue


                                                                                            Page 16
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 18 of 51



                       Whitefish, MT 59937
                       (406) 862-7800

                       Michael Viscomi has knowledge of the harassing calls received by Mr.
                       Gersh’s law firm after Mr. Anglin launched his troll storm.

                 13. Caleb Simpson
                     Viscomi, Gersh, Simpson & Joos, PLLP
                     121 Wisconsin Avenue
                     Whitefish, MT 59937
                     (406) 862-7800

                       Caleb Simpson has knowledge of the harassing calls received by Mr.
                       Gersh’s law firm after Mr. Anglin launched his troll storm.

                 14. Brian Joos
                     Viscomi, Gersh, Simpson & Joos, PLLP
                     121 Wisconsin Avenue
                     Whitefish, MT 59937
                     (406) 862-7800

                       Brian Joos has knowledge of the harassing calls received by Mr. Gersh’s
                       law firm after Mr. Anglin launched his troll storm.

                 15. Christi Smith
                     Viscomi, Gersh, Simpson & Joos, PLLP
                     121 Wisconsin Avenue
                     Whitefish, MT 59937
                     (406) 862-7800

                       Christi Smith has knowledge of the harassing calls received by Mr.
                       Gersh’s law firm after Mr. Anglin launched his troll storm.

                 16. Randi Johnson
                     Viscomi, Gersh, Simpson & Joos, PLLP
                     121 Wisconsin Avenue
                     Whitefish, MT 59937
                     (406) 862-7800

                       Ms. Johnson has knowledge of the harassing calls received by Mr. Gersh’s
                       law firm after Mr. Anglin launched his troll storm.

                                                                                            Page 17
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 19 of 51



                 17. Francine Roston
                     c/o David Dinielli, Esq.
                     Southern Poverty Law Center
                     400 Washington Avenue
                     Montgomery, AL 36104
                     (334) 956-8200

                       Francine Roston has knowledge of the events giving rise to this lawsuit,
                       including the injuries Ms. Gersh has suffered.
                 18. Allen Secher
                     c/o David Dinielli, Esq.
                     Southern Poverty Law Center
                     400 Washington Avenue
                     Montgomery, AL 36104
                     (334) 956-8200

                       Allen Secher has knowledge of the events giving rise to this lawsuit,
                       including the injuries Ms. Gersh has suffered.

                 19. Ina Albert
                     c/o David Dinielli, Esq.
                     Southern Poverty Law Center
                     400 Washington Avenue
                     Montgomery, AL 36104
                     (334) 956-8200

                       Ina Albert has knowledge of the events giving rise to this lawsuit,
                       including the injuries Ms. Gersh has suffered.

                 20. Jen Runnels
                     Tree Hugger Soap Co.
                     Address Unknown
                     Phone Number Unknown

                       Jen Runnels has knowledge of the events giving rise to this lawsuit,
                       including Defendant Andrew Anglin’s targeting of her business, Tree
                       Hugger Soap Co., and the community of Whitefish’s response to
                       Defendant Andrew Anglin’s attack.



                                                                                             Page 18
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 20 of 51



                 21. Alex Maetzold
                     Buffalo Café
                     514 3rd St. E.
                     Whitefish, MT 59937
                     (406) 862-2833

                       Alex Maetzold has knowledge of the events giving rise to this lawsuit,
                       including Defendant Andrew Anglin’s targeting of his business, the
                       Buffalo Café.

                 22. Peter Edland
                     The Walking Man Frame Shop & Gallery
                     305 Baker Ave.
                     Whitefish, MT 59937
                     (406) 863-2787

                       Peter Edland has knowledge of the events giving rise to this lawsuit,
                       including Defendant Andrew Anglin’s targeting of his business, The
                       Walking Man Frame Shop & Gallery

                 23. Becky Horning
                     Amazing Crêpes
                     123 Central Ave.
                     Whitefish, MT 59937
                     (406) 862-6002

                       Becky Horning has knowledge of the events giving rise to this lawsuit,
                       including Defendant Andrew Anglin’s targeting of her business, Amazing
                       Crêpes.

                 24. Todd Horning
                     Amazing Crêpes
                     123 Central Ave.
                     Whitefish, MT 59937
                     (406) 862-6002

                       Todd Horning has knowledge of the events giving rise to this lawsuit,
                       including Defendant Andrew Anglin’s targeting of her business, Amazing
                       Crêpes.



                                                                                           Page 19
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 21 of 51



                 25. Paula Greenstein
                     Wasabi Sushi Bar
                     419 Second St. E.
                     Whitefish, MT 59937
                     (406) 863-9283

                       Paula Greenstein has knowledge of the events giving rise to this lawsuit,
                       including harassment directed toward her business, Wasabi Sushi Bar, and
                       toward Ms. Gersh.

                 26. Sean Averill
                     PureWest Real Estate
                     401 Baker Ave.
                     Whitefish, MT 59937
                     (406) 862-4900

                       Sean Averill has knowledge of the events giving rise to this lawsuit,
                       including harassment directed toward his various business ventures and
                       toward Ms. Gersh and his various business ventures.

                 27. Scott Strellenauer
                     PureWest Real Estate
                     401 Baker Ave.
                     Whitefish, MT 59937
                     (406) 862-4900

                       Scott Strellenauer has knowledge of the events giving rise to this lawsuit,
                       including harassment directed toward Ms. Gersh and PureWest Real
                       Estate.

                 28. Laura O’Connor
                     PureWest Real Estate
                     401 Baker Ave.
                     Whitefish, MT 59937
                     (406) 862-4900

                       Laura O’Connor has knowledge of the events giving rise to this lawsuit,
                       including harassment directed toward Ms. Gersh and PureWest Real
                       Estate.



                                                                                            Page 20
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 22 of 51



                 29. Magdalena Pegowska
                     Address Unknown
                     Phone Number Unknown

                       Magdalena Pegowska has knowledge of the effects of Defendant Andrew
                       Anglin’s call for a troll storm against her.

                 30. Luciana Berger
                     Address Unknown
                     Phone Number Unknown

                       Luciana Berger has knowledge of the effects of Defendant Andrew
                       Anglin’s call for a troll storm against her.

                 31. John Mann
                     Address Unknown
                     Phone Number Unknown

                       John Mann has knowledge of the effects of Defendant Andrew Anglin’s
                       call for a troll storm against him.

                 32. Allison Rapp
                     Address Unknown
                     Phone Number Unknown

                       Allison Rapp has knowledge of the effects of Defendant Andrew Anglin’s
                       call for a troll storm against her.

                 33. Julia Ioffe
                     The Atlantic Magazine
                     Address Unknown
                     (202) 266-6000

                       Julia Ioffe has knowledge of the effects of Defendant Andrew Anglin’s call
                       for a troll storm against her.

                 34. Erin Schrode
                     @ErinSchrode
                     Address Unknown
                     Phone Number Unknown



                                                                                         Page 21
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 23 of 51



                       Erin Schrode has knowledge of the effects of Defendant Andrew Anglin’s
                       call for a troll storm against her.

                 35. Ann Donnelly
                     Address Unknown
                     Phone Number Unknown

                       Ann Donnelly has knowledge of the effects of Defendant Andrew Anglin’s
                       call for a troll storm against her.

                 36. Olivia Flak
                     Address Unknown
                     Phone Number Unknown

                       Olivia Flak has knowledge of the effects of Defendant Andrew Anglin’s
                       call for a troll storm against her.

                 37. Taylor Dumpson
                     president@ausg.org
                     Address Unknown
                     Phone Number Unknown

                       Taylor Dumpson has knowledge of the effects of Defendant Andrew
                       Anglin’s call for a troll storm against her.

                 38. Chris Sampson
                     Address Unknown
                     Phone Number Unknown

                       Chris Sampson has knowledge of the effects of Defendant Andrew
                       Anglin’s call for a troll storm against him.

                 39. Jennifer Fuqua
                     Address Unknown
                     Phone Number Unknown

                       Jennifer Fuqua has knowledge of the effects of Defendant Andrew
                       Anglin’s call for a troll storm against her.

                 40. Kevin Gartland
                     Whitefish Chamber of Commerce


                                                                                         Page 22
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 24 of 51



                       307 Spokane Ave., Suite 103
                       Whitefish, MT 59937
                       (406) 862-3501

                       Kevin Gartland has knowledge of the events giving rise to this lawsuit,
                       including complaints about Ms. Gersh received by the Whitefish Chamber
                       of Commerce as a result of Defendant Andrew Anglin’s attack.

                 41. Marilyn Nelson
                     Nelson’s ACE Hardware
                     224 Central Ave.
                     Whitefish, MT 59937
                     (406) 862-3573

                       Marilyn Nelson has knowledge of the events giving rise to this lawsuit,
                       including community meetings where protests or boycotts of Sherry
                       Spencer’s building were discussed.

                 42. City Council Member Frank Sweeney
                     100 Second St. E.
                     Whitefish, MT 59937
                     (406) 863-4848

                       Frank Sweeney has knowledge of the events giving rise to this lawsuit.

                 43. Mayor John Muhlfeld
                     City Hall
                     418 Second St. E.
                     Whitefish, MT 59937
                     (406) 250-9301

                       John Muhlfeld has knowledge of the events giving rise to this lawsuit.

                 44. Megan Grunow
                     Address Unknown
                     (406) 539-0839

                       Megan Grunow has knowledge of the events giving rise to this lawsuit.




                                                                                          Page 23
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 25 of 51



                 45. Dawn Hashley
                     Muldown Elementary School
                     1500 Seventh St. E.
                     Whitefish, MT 59937
                     (406) 862-8620

                       Dawn Hashley has knowledge of the events giving rise to this lawsuit,
                       including the effect of Defendant Andrew Anglin’s troll storm on Ms.
                       Gersh’s younger son M.G.


                 46. Will Randall
                     Address Unknown
                     Phone Number Unknown

                       Will Randall has knowledge of the events giving rise to this lawsuit,
                       including the community of Whitefish’s response to Defendant Andrew
                       Anglin’s attack on Ms. Gersh.

                 47. Steve Candler
                     Gallatin Association of Realtors
                     2880 Technology Blvd. W. #159
                     Bozeman, MT 59718
                     (406) 585-0033

                       Steve Candler has knowledge of the events giving rise to this lawsuit,
                       including complaints about Ms. Gersh’s realty business received by the
                       Gallatin Association of Realtors as a result of Defendant Andrew Anglin’s
                       attack.

                 48. Jeri Moon
                     Montana Association of Realtors
                     1 Montana Ave. S.
                     Helena, MT 59601
                     (406) 443-4032

                       Jeri Moon has knowledge of the events giving rise to this lawsuit,
                       including complaints about Ms. Gersh’s realty business received by the
                       Montana Association of Realtors as a result of Defendant Andrew Anglin’s
                       attack.


                                                                                         Page 24
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 26 of 51



                 49. Jennifer Stalkamp
                     Montana Board of Realty Regulation
                     P.O. Box 200513
                     Helena, MT 59620
                     (406) 841-2300

                     Jennifer Stalkamp has knowledge of the events giving rise to this lawsuit,
                     including complaints about Ms. Gersh’s realty business received by the
                     Montana Board of Realty Regulation.
                 50. Sherry Spencer
                     c/o Sean Frampton
                     Frampton Purdy Law Firm
                     530 W. 19th Street
                     Whitefish, MT 59937
                     (406) 862-9600
                       Sherry Spencer has knowledge of the events giving rise to this lawsuit,
                       including communications with Ms. Gersh that Defendant Andrew Anglin
                       cited when calling for a troll storm against Ms. Gersh.

                 51. Richard Spencer
                     c/o John DiNucci
                     Law Office of John A. DiNucci
                     8180 Greensboro Drive, Suite 1150
                     McLean, Virginia 22102
                     (703) 821-4232

                       Richard Spencer has knowledge of the events giving rise to this lawsuit,
                       including communications between his mother, Sherry Spencer, and Ms.
                       Gersh upon which Defendant Andrew Anglin relied when calling for a troll
                       storm against Ms. Gersh.

                 52. Rand Spencer
                     98 Elk Highlands Dr.
                     Whitefish, MT 59937
                     Phone Number Unknown

                       Rand Spencer has knowledge of the events giving rise to this lawsuit,
                       including communications between his wife, Sherry Spencer, and Ms.
                       Gersh—communications that Defendant Andrew Anglin cited when
                       calling for a troll storm against Ms. Gersh.

                                                                                         Page 25
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 27 of 51



                 53. Nina Koupriianova
                     c/o Don Murray
                     Address Unknown
                     Phone Number Unknown
                     dmurray@hashlaw.com

                       Nina Koupriianova has knowledge of the events giving rise to this lawsuit,
                       including communications between Sherry Spencer and Ms. Gersh upon
                       which Defendant Andrew Anglin relied when calling for a troll storm
                       against Ms. Gersh.

                 54. Jeannine Trousdale
                     Address Unknown
                     Phone Number Unknown

                       Jeannine Trousdale is believed to have knowledge of the events giving rise
                       to this lawsuit, including communications between Sherry Spencer and Ms.
                       Gersh upon which Defendant Andrew Anglin relied when calling for a troll
                       storm against Ms. Gersh.

                 55. Sandee Tesmer
                     Address Unknown
                     Phone Number Unknown

                       Sandee Tesmer has knowledge of the events giving rise to this lawsuit,
                       including communications between Ms. Gersh and Sherry Spencer.

                 56. Michelle Tafoya
                     Address Unknown
                     (406) 314-3583

                       Michelle Tafoya has knowledge of the events giving rise to this lawsuit,
                       including the character and reputation of Sherry Spencer.

                 57. Tanya Island
                     Whitefish, MT
                     (406) 253-6054

                       Tanya Island has knowledge of the events giving rise to this lawsuit,
                       including the character and reputation of Sherry Spencer.



                                                                                           Page 26
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 28 of 51



                 58. Kelly Laabs
                     22 Lupfer Ave.
                     Whitefish, MT 59937
                     (406) 890-5451

                       Kelly Laabs has knowledge of the events giving rise to this lawsuit,
                       including Ms. Gersh’s efforts to warn tenants of Ms. Spencer’s building
                       that a protest might occur.

                 59. Courtney Laabs
                     22 Lupfer Ave.
                     Whitefish, MT 59937
                     (406) 890-8194

                       Courtney Laabs has knowledge of the events giving rise to this lawsuit,
                       including Ms. Gersh’s efforts to warn tenants of Ms. Spencer’s building
                       that a protest might occur.

                 60. Craig Mungas
                     2809 Great Northern Loop, Suite 100
                     Missoula, MT 59808
                     (406) 370-4185

                       Craig Mungas has knowledge of the events giving rise to this lawsuit,
                       including Ms. Gersh’s efforts to warn tenants of Ms. Spencer’s building
                       that a protest might occur.

                 61. Sara Torgerson
                     22 Lupfer Ave.
                     Whitefish, MT 59937
                     (406) 539-0839

                       Sara Torgerson has knowledge of the events giving rise to this lawsuit,
                       including Ms. Gersh’s efforts to warn tenants of Ms. Spencer’s building
                       that a protest might occur.

                 62. Jene Morrison
                     Address Unknown
                     (406) 212-5000

                       Jene Morrison has knowledge of the events giving rise to this lawsuit.

                                                                                          Page 27
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 29 of 51



                 63. Rachel Star
                     Address Unknown
                     Phone Number Unknown

                       Rachel Star has knowledge of the events giving rise to this lawsuit.

                 64. Melissa Piccoli
                     Address Unknown
                     Phone Number Unknown

                       Melissa Piccoli has knowledge of the events giving rise to this lawsuit.

                 65. Jeremy Palmer
                     2170 KM Ranch Road
                     Whitefish, MT 59937
                     Phone Number Unknown

                       Jeremy Palmer has knowledge of the events giving rise to this lawsuit.

                 66. Andrew Anglin
                     c/o Marc J. Randazza
                     Randazza Legal Group
                     4035 S. El Capitan Way
                     Las Vegas, Nevada 89147

                       Andrew Anglin is the defendant in this lawsuit and has knowledge of the
                       events giving rise to this lawsuit.

                 67. Andrew Auernheimer, a.k.a. “weev”
                     Address Unknown
                     Phone Number Unknown

                       Andrew Auernheimer has knowledge of the events giving rise to this
                       lawsuit, including the operation of the Daily Stormer website.

                 68. Joseph Jordan, a.k.a. “Eric Striker”
                     14016 34th Ave., Apt. 503
                     Flushing, NY
                     (917) 767-8318

                       Joseph Jordan has knowledge of the events giving rise to this lawsuit,

                                                                                              Page 28
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 30 of 51



                       including the contents, nature, and purpose of articles he authored on the
                       Daily Stormer that furthered the troll storm against Ms. Gersh.

                 69. Robert Warren Ray, a.k.a. “Azzmador”
                     Address Unknown
                     Phone Number Unknown

                       Robert Warren Ray (the person who uses the screenname “Azzmador” on
                       the Daily Stormer website) has knowledge of the events giving rise to this
                       lawsuit, including the structure and identities of the Daily Stormer’s
                       leadership.

                 70. Scott Kelley Earnest
                     @waeshaelFL
                     Address Unknown
                     Phone Number Unknown

                       Scott Kelley Earnest has knowledge of the events giving rise to this
                       lawsuit, as well as knowledge of the effects of Defendant Andrew Anglin’s
                       call for a troll storm against him.

                 71. April Gaede
                     Address Unknown
                     Phone Number Unknown

                       April Gaede has knowledge of the events giving rise to this lawsuit,
                       including posts on the internet about Ms. Gersh.

                 72. Whitefish Police Chief Bill Dial
                     275 Flathead Avenue
                     Whitefish, MT 59937
                     (406) 863-2420

                       Chief Bill Dial has knowledge of the events giving rise to this lawsuit.

                 73. Whitefish Police Assistant Chief Bridger Kelch
                     275 Flathead Avenue
                     Whitefish, MT 59937
                     (406) 863-2420




                                                                                            Page 29
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 31 of 51



                       Assistant Chief Bridger Kelch has knowledge of the events giving rise to
                       this lawsuit.

                 74. City Attorney Angela Jacobs
                     Address Unknown
                     (406) 863-2444

                       Angela Jacobs has knowledge of the events giving rise to this lawsuit.

                 75. Special Agent Shawn Hall
                     FBI/Kalispell RA
                     2 Main Street, Suite 204
                     Kalispell, MT 59901
                     (406) 755-5131

                       Shawn Hall has knowledge of the events giving rise to this lawsuit.

                 76. Special Agent Jason D. Grende
                     FBI/Kalispell RA
                     2 Main Street, Suite 204
                     Kalispell, MT 59901
                     (406) 755-5131

                       Jason D. Grende has knowledge of the events giving rise to this lawsuit.
                 77. All persons (identities and locations unknown) who sent messages of any
                     sort to Ms. Gersh or her family or other Whitefish residents relating to the
                     accusations and directions published by Mr. Anglin.

                 78. All persons (identities and locations unknown) who posted messages or
                     reactions on the Daily Stormer Message Board or elsewhere relating to
                     articles posted on the Daily Stormer by Mr. Anglin or others about Ms.
                     Gersh.



            INTERROGATORY NO. 7:

                     Please state whether You intend to utilize the services of any experts in

            preparation for trial of this lawsuit and/or to support or investigate any of the


                                                                                             Page 30
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 32 of 51



            allegations made by You and, for such expert(s), please describe and identify him

            or her, the expert’s complete educational and professional background, and the

            nature and substance of said expert’s opinion or findings.

            RESPONSE TO INTERROGATORY NO. 7:

                     Plaintiff objects to this interrogatory as compound. It consists of two

            discrete parts, and thus it will be considered two separate interrogatories.

                     Plaintiff responds as follows:

                     (a) Please state whether You intend to utilize the services of any experts in

                           preparation for trial of this lawsuit and/or to support or investigate

                           any of the allegations made by You and, for such expert(s). Plaintiff

                           objects to this interrogatory as premature. At this time, Plaintiff has no

                           made no final decision as to whether she may utilize the services of an

                           expert to support her claims, but she reserves the right to utilize an

                           expert. Plaintiff will seasonably supplement this response as required

                           under the Federal Rules.

                     (b) Please describe and identify him or her, the expert’s complete

                           educational and professional background, and the nature and

                           substance of said expert’s opinion or findings. Plaintiff objects to this

                           interrogatory as premature. Plaintiff has made no final decision as to

                           who she may utilize as an expert to support her claims, but she reserves


                                                                                             Page 31
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 33 of 51



                           the right to utilize an expert. Plaintiff will seasonably supplement this

                           response as required under the Federal Rules.


            INTERROGATORY NO. 8:

                     If You contend that Mr. Anglin was in any way at fault for causing Your

            alleged injuries described in the Complaint, describe the action(s) or inaction(s)

            which You contend constitute fault on behalf of Mr. Anglin and which You

            contend was a cause of the alleged injuries, identify all persons whom You believe

            may or will support Your contention, and identify all known documents that you

            believe support this contention.

            RESPONSE TO INTERROGATORY NO. 8:

                     Plaintiff objects to this interrogatory as compound. It consists of three

            discrete parts, and thus it will be considered three separate interrogatories.

                     (a) Describe the action(s) or inaction(s) which You contend constitute

                           fault on behalf of Mr. Anglin and which You contend was a cause of

                           the alleged injuries. Plaintiff has described in detail Mr. Anglin’s

                           actions and inactions that caused Plaintiff’s injuries in her Complaint,

                           ECF 1, Preliminary Pretrial Statement, ECF 33, Response in

                           Opposition to Defendant’s Motion to Dismiss, ECF 50, and Response

                           in Opposition to Defendant’s Objections to the May 3, 2018, Findings




                                                                                             Page 32
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 34 of 51



                           and Recommendations, ECF 98. Plaintiff refers to the relevant sections

                           of those pleadings in response to this interrogatory.

                                      To reiterate Plaintiff’s assertions in those previous filings,

                           Defendant launched a “troll storm” (a coordinated, repulsive,

                           threatening campaign of anti-Semitic harassment) against Plaintiff on

                           the basis of her Jewish identity through his website Daily Stormer,

                           which is a neo-Nazi web site with hundreds of thousands of visitors

                           each month that takes its name from the infamous anti-Semitic Nazi

                           paper Der Stürmer. The Daily Stormer has become notorious for

                           terrorizing individuals through similar campaigns in the past. Mr.

                           Anglin is the publisher of this website.

                                      Mr. Anglin turned his horde of anti-Semitic fanatics loose on

                           Ms. Gersh in a series of Daily Stormer articles he started publishing in

                           December 2016. These articles caused his followers to overwhelm Ms.

                           Gersh with hundreds of hateful and threatening anti-Semitic phone

                           calls, voicemails, text messages, emails, letters, social media

                           comments, and false online business reviews. Mr. Anglin made his

                           initial call to arms in a December 16, 2016 article that urged “Let’s Hit

                           Em Up[.] Are y’all ready for an old fashioned Troll Storm? Because

                           AYO [hey you] – it’s that time, fam [family] .” To maximize the troll


                                                                                            Page 33
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 35 of 51



                           storm’s terrorizing effect on Ms. Gersh, Mr. Anglin and his followers

                           even targeted her twelve-year-old son. Mr. Anglin called him a

                           “scamming little kike” and a “creepy little faggot ” in his December

                           16, 2016 article.

                                      To assist his white nationalist “fam,” Mr. Anglin provided

                           phone numbers, email addresses, and links to social media profiles for

                           Ms. Gersh, her immediate family members (including her twelve-year-

                           old son), her friends, and her colleagues. Mr. Anglin also provided his

                           followers with online discussion forums where the followers could

                           trade ideas and information for carrying out the harassment. Mr.

                           Anglin even urged his followers to seek Ms. Gersh out in person: “And

                           hey – if you’re in the area, maybe you should stop by and tell her in

                           person what you think of her actions.”

                                      Mr. Anglin also posted a Nazi-fied image of Ms. Gersh in the

                           December 16, 2016 article that comes up as a top online search result

                           for Ms. Gersh’s name: a snapshot of Ms. Gersh in front of a fireplace,

                           recalling the crematoria of Nazi Germany, superimposed with a yellow

                           Star of David bearing the label “Jude,” German for “Jew,” in reference

                           to the stars Jews were required to wear by the Nazi regime before and

                           during World War II.


                                                                                           Page 34
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 36 of 51



                                      Mr. Anglin’s white nationalist fanatics, operating at his urging

                           and exhortation, answered his call and directed hundreds of anti-

                           Semitic, hateful, harassing communications—including death threats—

                           to Ms. Gersh, her family members, her friends, and her colleagues. Mr.

                           Anglin further encouraged his followers to contact and harass Ms.

                           Gersh by responding to comments left by his followers in the Daily

                           Stormer forums associated with the articles. For example, when a

                           follower posted a comment expressing concern about placing a call to

                           the Gershes, Mr. Anglin responded to the comment by writing, “Just

                           do it.” Another follower expressed uneasiness after having called Ms.

                           Gersh’s husband’s place of employment, and Mr. Anglin responded

                           that the uneasiness was a result of the follower’s female identity. Mr.

                           Anglin responded “YES!!” to another follower who stated that they

                           contacted the clients of Ms. Gersh’s husband to tell them they were

                           concerned that their attorney’s wife was “involved in terrorist

                           activities.” Mr. Anglin deliberately initiated a systematic campaign of

                           harassment of Ms. Gersh.

                     (b) Identify all persons whom You believe may or will support Your

                           contention. Plaintiff anticipates that each person identified in response




                                                                                              Page 35
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 37 of 51



                           to Interrogatory 6 will support her contention that Defendant is at fault

                           for causing Plaintiff’s injuries.

                     (c) Identify all known documents that you believe support this contention.

                            i.   Dec. 16, 2016, Daily Stormer article by Andrew Anglin titled

                                 “Jews Targeting Richard Spencer’s Mother for Harassment and

                                 Extortion- Take Action!”

                           ii.   Dec. 16, 2016, Daily Stormer forum/comments section for “Jews

                                 Targeting Richard Spencer’s Mother for Harassment and

                                 Extortion- Take Action!” and the posts therein

                          iii.   Dec. 17, 2016, Daily Stormer article by Andrew Anglin titled

                                 “Neo-Nazis Demand Tanya Gersh Sell Her Home, Give the

                                 Money to NPI”

                          iv.    Dec. 17, 2016, Daily Stormer forum/comments sections for “Neo-

                                 Nazis Demand Tanya Gersh Sell Her Home, Give the Money to

                                 NPI” and the posts therein

                           v.    Dec. 19, 2016, Daily Stormer article by Andrew Anglin titled

                                 “Lying Jew Media Says Stormer “Threatened” Jewish Racketeers

                                 Extorting the Spencer Family”




                                                                                            Page 36
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 38 of 51



                          vi.    Dec. 19, 2016, Daily Stormer forum/comments section for “Lying

                                 Jew Media Says Stormer “Threatened” Jewish Racketeers

                                 Extorting the Spencer Family” and the posts therein

                         vii.    Dec. 19, 2016, Daily Stormer article by Andrew Anglin titled

                                 “Montana State University employee Scott Kelley Ernest Using

                                 School Resources to Attack Protected Speech!”

                        viii.    Dec. 21, 2016, Daily Stormer article by Eric Striker titled “Daily

                                 Stormer Exposes Montana Jew Racketeers- Jew Criminals Claim

                                 They’re the Victims and Call the Feds”

                          ix.    Dec. 21, 2016, Daily Stormer forum/comments section for “Daily

                                 Stormer Exposes Montana Jew Racketeers- Jew Criminals Claim

                                 They’re the Victims and Call the Feds” and the posts therein

                           x.    Dec. 21, 2016, Daily Stormer article by Andrew Anglin titled

                                 “(((Neverending story))): Jews Respond to Chaos! In Whitefish

                                 Montana”

                          xi.    Dec. 21, 2016, Daily Stormer forum/comments section for

                                 “(((Neverending story))): Jews Respond to Chaos! In Whitefish

                                 Montana” and the posts therein




                                                                                           Page 37
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 39 of 51



                         xii.    Dec. 22, 2016, Daily Stormer article by Andrew Anglin titled

                                 “Operation Whitefish: New List of Collaborators With Jew

                                 Racketeers- Take Action”

                        xiii.    Dec. 22, 2016, Daily Stormer forum/comments section for

                                 “Operation Whitefish: New List of Collaborators With Jew

                                 Racketeers- Take Action” and the posts therein

                        xiv.     Dec. 22, 2016, Daily Stormer article by Andrew Anglin titled

                                 “Whitefish: Montana Governor Flying into Defend Jewish

                                 Racketeers From Online Criticism! [Update: Canceled]”

                         xv.     Dec. 22, 2016, Daily Stormer forum/comments section for

                                 “Whitefish: Montana Governor Flying into Defend Jewish

                                 Racketeers From Online Criticism! [Update: Canceled]” and the

                                 posts therein

                        xvi.     Dec. 23, 2016, Daily Stormer article by Andrew Anglin titled

                                 “Whitefish Game-Changer: Love Lives Here Throws Tanya

                                 Gersh Under the Bus!”

                       xvii.     Dec. 23, 2016, Daily Stormer forum/comments section for

                                 “Whitefish Game-Changer: Love Lives Here Throws Tanya

                                 Gersh Under the Bus!” and the posts therein




                                                                                         Page 38
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 40 of 51



                      xviii.     Dec. 23, 2016, Daily Stormer by Jez Turner titled “Hope Not Hate

                                 Threatens to Sue Niegel Farage: Another Jewish Anti-Gentile

                                 Charity Rattles the Collecting Tin”

                        xix.     Dec. 26, 2016, Daily Stormer post by David Duke titled “Dr.

                                 Duke and Richard Spencer Discuss the Most Important Issues of

                                 Our Time”

                         xx.     Dec. 27, 2016, Daily Stormer article by Andrew Anglin titled

                                 “David Duke and Andrew Anglin: The Jewish Attack on the

                                 White Race and the Coming Whitefish March”

                        xxi.     Dec. 27, 2016, David Duke Show podcast featuring Andrew

                                 Anglin titled “Dr. Duke and Andrew Anglin – The Lesson of

                                 Whitefish & Standing Up to the Heart of Evil!”

                       xxii.     Dec. 27, 2016, Daily Stormer forum/comments section for “David

                                 Duke and Andrew Anglin: The Jewish Attack on the White Race

                                 and the Coming Whitefish March” and the posts therein

                      xxiii.     Dec. 27, 2016, Daily Stormer article by Andrew Anglin titled

                                 “White Genocide Professor Lashes Out- Not Sorry”

                       xxiv.     Dec. 28, 2016, Daily Stormer article by Andrew Anglin titled

                                 “Montana Officials Sign Letter Backing Jewish Racketeers

                                 Extorting Local Woman”


                                                                                          Page 39
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 41 of 51



                        xxv.     Dec. 28, 2016, Daily Stormer forum/comments section for

                                 “Montana Officials Sign Letter Backing Jewish Racketeers

                                 Extorting Local Woman” and the posts therein

                       xxvi.     Jan. 5, 2017, Daily Stormer article by Andrew Anglin titled

                                 “March on Whitefish Moves Forward”

                      xxvii.     Jan. 5, 2017, Daily Stormer forum/comments section for “March

                                 on Whitefish Moves Forward” and the posts therein

                     xxviii.     Jan. 6, 2017, Daily Stormer article by Lawrence Murray titled

                                 “Alt-Right 2016: The Current Year in Review”

                       xxix.     Jan. 8, 2017, Daily Stormer article by Ben Richards titled “JDL

                                 Kike Terrorist Meir Weinstein Threatens to Kick Richard Spencer

                                 Head In”

                        xxx.     Jan. 8, 2017, Daily Stormer article by Andrew Anglin titled

                                 “World Jewish Congress President Demands Montana Shut Down

                                 Stormer Nazi March on Whitefish!”

                       xxxi.     Jan. 8, 2017, Daily Stormer forum/comments section for “World

                                 Jewish Congress President Demands Montana Shut Down

                                 Stormer Nazi March on Whitefish!” and the posts therein




                                                                                           Page 40
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 42 of 51



                      xxxii.     Jan. 10, 2017, Daily Stormer post by David Duke titled “The

                                 David Duke Show: Exposing Jewish Supremacism with Richard

                                 Spencer”

                     xxxiii.     Jan. 10, 2017, Daily Stormer article by Andrew Anglin titled

                                 “Whitefish Local Government Attempting to Cockblock Stormer

                                 March!”

                     xxxiv.      Jan. 11, 2017, Daily Stormer article by Andrew Anglin titled

                                 “March on Whitefish to be Postponed After Jewish Trickery”

                      xxxv.      Jan. 18, 2017, Daily Stormer article by Eric Striker titled

                                 “Communists and Anarchists Converge on Whitefish to Defend

                                 World’s Richest Ethnic Group”

                     xxxvi.      Jan. 18, 2017, Daily Stormer forum/comments section for

                                 “Communists and Anarchists Converge on Whitefish to Defend

                                 World’s Richest Ethnic Group” and the posts therein

                    xxxvii.      Jan. 19, 2017, Daily Stormer article by Andrew Anglin titled

                                 “Whitefish: Christ-Killing Kikes Trying to Have Daily Stormer

                                 Classified as a Terrorist Group…!”

                   xxxviii.      Jan. 19, 2017, Daily Stormer forum/comments section for

                                 “Whitefish: Christ-Killing Kikes Trying to Have Daily Stormer

                                 Classified as a Terrorist Group…!” and the posts therein


                                                                                            Page 41
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 43 of 51



                     xxxix.      Jan. 19, 2017, Daily Stormer article by Andrew Anglin titled

                                 “Washington Prepares for Full-on Assault During Inauguration”

                          xl.    Jan. 19, 2017, Daily Stormer article by Eric Striker titled

                                 “Rabbinical Council Gathers in Whitefish Montana to Fight Daily

                                 Stormer”

                         xli.    Jan. 21, 2017, Daily Stormer post by Azzmador titled “The

                                 Krypto Report: Episode II: The Trumpenkrieg Begins, with

                                 Azzmador, Ken, and Andrew Anglin”

                        xlii.    Feb. 3, 2017, Daily Stormer article by Eric Striker titled “Jews,

                                 Capitalists and Catladies Pour Money into ACLU to Keep

                                 Invaders in America”

                       xliii.    Feb. 9, 2017, Daily Stormer article by Eric Striker titled “Ex-

                                 Pentagon Official (((Rosa Brooks))) Suggests Military Coup,

                                 Then Claims to be Victim of ‘Anti-Semitism’”

                       xliv.     Feb. 17, 2017, Daily Stormer article by Andrew Anglin titled

                                 “Local Fake News Gives Anglin the Hitler Treatment”

                        xlv.     Dec. 17, 2016, Stormfront post by SunMaster titled “(((Tanya

                                 Gersh))) illegally threatened Richard Spencer’s mother to hire her

                                 as real estate agent or face protest”




                                                                                           Page 42
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 44 of 51



                       xlvi.     Dec. 17, 2016, email sent to mail@bigskyattorneys.com from

                                 Laron McKnight titled “Sherry Spencer”

                      xlvii.     Dec. 20, 2016, email sent to John Muhlfeld from Marty Felton

                                 titled “jews in whitefish”

                      xlviii.    Dec. 23, 2016, email sent to visit@whitefishchamber.org from

                                 5oloml+c0ohxkwuoqk7s@guerrillamail.com titled “Looking for

                                 information”

                       xlix.     Four forum posts by Melanie Rose titled “Re: March on Whitefish

                                 to be postponed after Jewish trickery”

                            l.   Daily Stormer BBS Dec. 2016 feed for Montana Book Club

                           li.   All messages identified in Plaintiff’s Preliminary Statement, ECF

                                 33.

            INTERROGATORY NO. 9:

                     If You contend that any third party who sent You, a member of You family,

            or a colleague of Yours one or more messages as part of the alleged “troll storm”

            was in any way at fault for causing Your alleged injuries described in the

            Complaint, describe the action(s) or inaction(s) which You contend constitute

            fault on behalf of the third party and which You contend was a cause of the

            alleged injuries and the degree, amount, and/or percentage of such third party’s

            fault.


                                                                                           Page 43
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 45 of 51



            RESPONSE TO INTERROGATORY NO. 9:

                     Plaintiff objects to this interrogatory as compound. It consists of two

            discrete parts, and thus it will be considered two separate interrogatories.

                     (a) Describe the action(s) or inaction(s) which You contend constitute

                           fault on behalf of the third party and which You contend was a cause

                           of the alleged injuries. At this time, Plaintiff has no knowledge or

                           information that a third party was involved in the launching of the troll

                           storm against Plaintiff, here referred to as the “Incident.” Plaintiff will

                           seasonably supplement this response as required under the Federal

                           Rules.

                     (b) Degree, amount, and/or percentage of such third party’s fault. At this

                           time, Plaintiff has no knowledge or information that a third party at

                           fault for launching the troll storm against Plaintiff, here referred to as

                           the “Incident.” Plaintiff will seasonably supplement this response as

                           required under the Federal Rules.

            INTERROGATORY NO. 10:

                     If You believe that any of Your actions or inactions caused or contributed to

            the Incident and/or the resulting alleged injuries, describe in detail those actions or

            inactions You believe caused or contributed to the Incident and/or alleged injuries,

            and why You believe this.


                                                                                              Page 44
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 46 of 51



            RESPONSE TO INTERROGATORY NO. 10:

                     Plaintiff’s does not believe that her actions or inactions caused or

            contributed to the Incident and/or the resulting injuries.

            INTERROGATORY NO. 11:

                     If You are claiming any lost wages and/or impairment to Your earning

            capacity as a result of the Incident giving rise to this lawsuit, please describe such

            loss, stating the name and address of each employer from which You lost or will

            lose employment time, the dates You were unable to work, the time You lost or

            will lose from each employer, and the wages You lost or will lose as a result of the

            Incident.

            RESPONSE TO INTERROGATORY NO. 11:

                     Plaintiff objects to this interrogatory to the extent that it seeks information

            protected by the rights to privacy founded in the U.S. and Montana Constitutions

            and has redacted accordingly. Plaintiff will provide unredacted information

            subject to a Protective Order.

                     Plaintiff suffered impaired earing capacity during 2017 as a result of the

            Incident. Plaintiff earned $120,287 in 2015 and $193,206 in 2016. However,

            Plaintiff only grossed $73,827.48 in 2017. Plaintiff often did not answer her phone

            for fear of being harassed, which caused her to miss potential new client calls, and




                                                                                            Page 45
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 47 of 51



            both buyers and sellers avoided working with her for fear of being targeted for

            harassment, as well.

                     In addition to the above, Plaintiff will seasonably supplement this response

            as required under the Federal Rules.


            INTERROGATORY NO. 12:

                     If You have made a claim for any benefits, under any policy of insurance

            relating to the injuries, unemployment, losses, or damages arising out of the

            Incident and, please describe such claim, stating the following as to each policy:

            provide the name and address of the insurance company or organization to whom

            the claim was made, the date of the claim or application, and the policy number.

            RESPONSE TO INTERROGATORY NO. 12:

                     Plaintiff responds that her medical providers submitted relevant claims

            directly to her insurance companies, and as Plaintiff did not exceed her insurance

            deductible, no relevant claims were made by Plaintiff. Plaintiff refers to her

            response to Interrogatory No. 2 to the extent that that response is relevant to and

            the information sought is duplicative of this interrogatory.

            INTERROGATORY NO. 13:

                     Please describe with specificity any statement, conversation, or comment

            You have made to or had with any journalist, blogger, or other media entity

            concerning the facts alleged in and/or persons or entities referenced in Your

                                                                                         Page 46
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 48 of 51



            Complaint filed in this matter (ECF No. 1), including, but not limited to, any

            conversations You have had with ABC Fox Montana.

            RESPONSE TO INTERROGATORY NO. 13:

                     Plaintiff objects to this interrogatory because it seeks information protected

            under the First Amendment. See, e.g., Silkwood v. Kerr-McGee Corp., 563 F.2d

            433, 437 (10th Cir. 1977) (recognizing the Supreme Court’s recognition of a

            privilege which protects information given in confidence to a reporter and noting

            that any infringement of the First Amendment must be held to a minimum that is

            to be no more extensive than the necessities of the case) (citing Branzburg v.

            Hayes, 408 U.S. 665, 92 S.Ct. 2646, 33 L.Ed.2d 626 (1972)).

            INTERROGATORY NO. 14:

                     Please identify and describe with specificity each communication, including

            the date, time, method, and content thereof, You, a member of Your family, your

            employer, your co-workers, your friends, your acquaintances, or your colleagues

            have received, whether verbal or written, that is part of the alleged “troll storm”

            that You claim caused or contributed to any injuries You claim to have suffered.

            RESPONSE TO INTERROGATORY NO. 14:

                     Plaintiff objects to this interrogatory as unduly burdensome and

            disproportionate to the needs of the case. Plaintiff, in response to this

            interrogatory, refers to the documents produced in response to Defendant’s


                                                                                           Page 47
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 49 of 51



            Requests for Production Nos. 3-8, 13, 15, and 23-45. Plaintiff will produce

            additional documents as is necessary to respond to this interrogatory.

                     Subject to the foregoing objection, Plaintiff responds that a number of

            harassing phone calls were received at Viscomi & Gersh, which is the law office

            of Plaintiff’s husband. A record of those phone calls is not within the possession,

            custody or control of Plaintiff. However, the following individuals identified in

            response to Interrogatory No. 6 would have the best knowledge of those phone

            calls: Christi Smith and Randi Johnson.

            INTERROGATORY NO. 15:

                     Please identify and describe with specificity all communications You have

            had with Sherry Spencer from January 1, 2016 to the present.

            RESPONSE TO INTERROGATORY NO. 15:

                     Under Fed. R. Civ. P. 33, a party may serve on any other party no more

            than 25 written interrogatories, including all discrete subparts, unless otherwise

            stipulated or ordered by the Court. Plaintiff thus objects to this interrogatory as

            outside the numerical limit imposed by the federal rules.


                     DATED October 25, 2018.

                                                             /s/ David C. Dinielli
                                                             Attorney for Plaintiff Tanya Gersh
                                                             on behalf of all Attorneys for Plaintiff




                                                                                                   Page 48
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 50 of 51



                                          Verification of Interrogatory Answers

            I, Tanya Gersh, verify under penalty of perjury that I am the plaintiff in this action,

            that I have read the foregoing answers to interrogatories and know the contents

            thereof, and the same are true to my knowledge, information and belief.


                                                             ____________________________________
                                                             Signature of Plaintiff Tanya Gersh




                                                                                           Page 49
DocuSign Envelope ID: AB512458-3A2D-4047-A54E-62BFA988AE78
                 Case 9:17-cv-00050-DLC-JCL Document 117-5 Filed 11/14/18 Page 51 of 51



                                             CERTIFICATE OF SERVICE

                     I hereby certify that on this date the foregoing document was sent via email

            and first class U.S. Mail to counsel for the Defendant, as follows:

                     Mathew M. Stevenson
                     STEVENSON LAW OFFICE
                     1120 Kensington, Suite B
                     Missoula, Montana 59801
                     matstevenson@bigskylegal.com
                     Attorney for Defendant Andrew Anglin

                     Marc J. Randazza
                     RANDAZZA LEGAL GROUP, PLLC
                     2764 Lake Sahara Drive, Suite 109
                     Las Vegas, Nevada 89117
                     mjr@randazza.com; ecf@randazza.com
                     Attorney for Defendant Andrew Anglin

                     Jay M. Wolman
                     RANDAZZA LEGAL GROUP, PLLC
                     100 Pearl Street, 14th Floor
                     Hartford, Connecticut 06103
                     jmw@randazza.com; ecf@randazza.com
                     Attorney for Defendant Andrew Anglin

            on this 25th day of October, 2018.

                                                             /s/ David C. Dinielli
                                                             Attorney for Plaintiff Tanya Gersh
                                                             on behalf of all Attorneys for Plaintiff




                                                                                                   Page 50
